351 F.2d 953
Fletcher H. HANSON et al., Appellants,v.The CHESAPEAKE AND OHIO RAILWAY COMPANY, a corporation, Appellee.
No. 9962.
United States Court of Appeals Fourth Circuit.
Argued November 2, 1965.
Decided November 4, 1965.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington; Sidney L. Christie, Judge, D.C., 236 F. Supp. 56.
Robert O. Ellis, Huntington, W. Va., for appellants.
Edwin W. Conley, Huntington, W. Va. (Huddleston & Bolen, Huntington, W. Va., on brief), for appellee.
Before BOREMAN, BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs, oral argument and entire record, we find no error.


2
Affirmed.